Citation Nr: 0616248	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-21 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased disability rating for a low 
back disability, currently rated as 60 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Denver, 
Colorado Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied an 
increase above the 60 percent rating in effect for the 
veteran's low back disability, and denied entitlement to a 
TDIU.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's low back disability produced incapacitating 
episodes with a total duration of no more than two weeks 
during a recent twelve month period.

3.  The veteran's low back disorder produces limitation of 
motion and pain with motion, but does not produce ankylosis 
nor impairment equivalent to ankylosis.

4.  The veteran's progressive low back disability caused him 
to change to sedentary employment, and makes him unable to 
maintain even that employment.




CONCLUSIONS OF LAW

1.  The veteran's low back disability does not meet the 
criteria for a disability rating in excess of 60 percent.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2003); 38 C.F.R. §§ 3.159, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 
(2005).

2.  The veteran's impairment due to his low back disability 
and other service-connected disabilities meets the criteria 
for a total disability rating based on individual 
unemployability.  38 U.S.C.A. § 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.16(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, in November 2002, the RO issued the veteran a 
VCAA notice.  That notice informed the veteran of the type of 
information and evidence that was needed to substantiate 
claims for an increased disability rating and a TDIU.  That 
notice did not inform the veteran of the type of evidence 
necessary to establish effective dates for a higher rating or 
a TDIU.  Despite the inadequacy of the VCAA notices as to the 
elements of establishing a disability rating or an effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision in those 
issues that the Board is presently deciding.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In the decision herein, the Board denies an 
increased rating for the low back disability.  As the rating 
is not increased, the lack of notice regarding the effective 
date for an increased rating does not prejudice the veteran.  
The Board grants herein the appeal for a TDIU.  The RO can 
address the deficiency in the notice with regard to an 
effective date when the RO effectuates the grant of the TDIU.

VA has conducted all appropriate development of relevant 
evidence, and has secured all available pertinent evidence.  
The veteran has had a meaningful opportunity to participate 
in the processing of his claims.  The Board finds that VA has 
adequately fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, the Board finds such error to be harmless 
error that would not reasonably affect the outcome of the 
veteran's claims.

Increased Rating for Low Back Disability

The veteran has a service-connected low back disability 
described as herniated nucleus pulposus, status post 
laminectomy and discectomy.  Disability ratings are based 
upon the average impairment of earning capacity as determined 
by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  An evaluation of 
the level of disability present also includes consideration 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of symptoms on the 
functional abilities.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, VA shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107.

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  

The veteran filed the increased rating claim that is 
currently on appeal in October 2002.  The criteria for rating 
disabilities of the spine, including disc disorders, changed 
in September 2003, during the course of the veteran's appeal 
on that issue.  Prior to the September 2003 revision, the 
criteria for evaluating intervertebral disc syndrome were as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its 
chronic orthopedic and neurologic 
manifestations along with evaluations for 
all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months
   ..................................................... 60 percent

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months  
.........................................
..... 40 percent

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months  
.........................................
..... 20 percent

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months  
.........................................
..... 10 percent

Note (1): For purposes of evaluations 
under 5243, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003), as corrected 
and amended by 69 Fed. Reg. 32,449 (2004).

Effective September 26, 2003, intervertebral disc syndrome is 
evaluated either under a General Rating Formula for Diseases 
and Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).  Under the 
General Rating Formula, the only rating provided that is 
higher than 60 percent is a 100 percent rating, which is 
assigned when there is unfavorable ankylosis of the entire 
spine.  Id.  The rating criteria for an intervertebral disc 
syndrome based on incapacitating episodes are the same as the 
criteria under Diagnostic Code 5243 under the 2003 version of 
the rating schedule.

During service, the veteran had episodes of low back pain, 
and sustained a low back injury.  In 1984, he underwent low 
back surgery which included laminectomy and discectomy.  
During the remainder of his service and over the years since 
service he has reported ongoing pain and limitation of 
function of his low back.  On VA examination in February 
2003, the examiner noted tenderness and muscle spasm in the 
lumbosacral area.  The lumbosacral spine had motion to 70 
degrees of flexion, 55 degrees of extension, 15 degrees of 
lateral bending to each side, and 20 degrees of rotation to 
each side.  There was pain with all motions against 
resistance.  In November 2005, the veteran had a video 
conference hearing before the undersigned Veterans Law Judge.  
He reported that over the preceding eighteen months his low 
back disability had caused him to miss work and be on bedrest 
for two weeks.

The rating criteria do not provide for a rating in excess of 
60 percent for an intervertebral disc disorder based on 
incapacitating episodes.  In any case, the duration of the 
veteran's incapacitating episodes has not exceeded the 
criteria for a 60 percent rating.  The veteran has limitation 
of motion of his lumbosacral spine, but does not have 
ankylosis of any major portion of his spine.  While he has 
pain on motion of the spine, that pain has not been found to 
produce impairment comparable to ankylosis.  Thus, his 
disability does not warrant a rating in excess of 60 percent 
based on limitation of motion.  The characteristics of the 
veteran's low back disability, then, do not meet the criteria 
for a disability rating in excess of the 60 percent rating 
that is currently assigned.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2005).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  In this case, the Board grants below 
entitlement to a TDIU, based on the effects of the veteran's 
low back disability.  Therefore, it is not necessary to refer 
the case for consideration of an extraschedular rating for 
the low back disability.

TDIU

VA regulations allow for the assignment of a total disability 
rating based on individual unemployability (TDIU) when a 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, and 
the veteran has certain combinations of ratings for service-
connected disabilities.  If there is only one such 
disability, that disability must be ratable at 60 percent or 
more.  If there are two or more disabilities, there must be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).

The veteran has a service-connected low back disability that 
is rated at 60 percent disabling.  He has service-connected 
hypertension and tinnitus that are rated at 10 percent each, 
and other service-connected disabilities that are each rated 
at 0 percent.  His combined disability rating is 70 percent.  
His disability ratings meet the criteria for a TDIU under 
38 C.F.R. § 4.16(a).

The veteran has worked for many years for the United States 
Postal Service.  On VA examination in February 2003, the 
examiner expressed the opinion that the veteran's service-
connected disabilities made him unemployable in any status 
that required lifting more than 40 pounds, prolonged 
standing, stair climbing, or running.  The examiner opined 
that the veteran was in suitable condition for sedentary 
employment provided that he could change body positions at 
will and take non-sedative analgesic medications.

In June 2004, the veteran's primary care physician, G. G., 
M.D., expressed his medical opinion that that veteran was 
"100% disabled and unable to hold down any type of gainful 
employment due to his unrelenting and severe low back pain."  
Dr. G noted that the veteran's Postal Service employment was 
"extremely tenuous due to his worsening medical condition."  
In his November 2005 hearing, the veteran stated that his low 
back disability had continued to worsen over time.  He 
reported that he had changed to a largely sedentary position 
at the Postal Service.  He indicated that his low back 
disability made him limited to no more than 100 yards of 
walking before he had to stop because of the severity of the 
pain.  The veteran's wife testified that after a workday the 
veteran's back pain was so bad as to limit him from most 
types of activity at home.

The VA physician who examined the veteran in 2003 concluded 
that the veteran could perform sedentary employment with 
certain conditions.  The veteran and Dr. G. have both 
indicated that the veteran's low back disability has 
continued to worsen over time.  While the veteran continued 
to hold employment after changing to a sedentary position, 
the evidence indicates that he has severe, chronic low back 
pain that considerably limits his capacity for activity at 
work and at home.  Dr. G has expressed the opinion that the 
veteran is unemployable due to his low back disability.  Dr. 
G.'s opinion, combined with the other evidence regarding the 
veteran's impairment and the ongoing worsening of his 
condition, at least balance the 2003 finding that the veteran 
could sustain sedentary employment.  Giving the benefit of 
the doubt to the veteran, the evidence sufficiently supports 
a finding that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected low back disability.  The Board therefore grants 
the appeal for a TDIU.

ORDER

Entitlement to a disability rating in excess of 60 percent 
for a low back disability is denied.

Entitlement to a total disability rating based on individual 
unemployability is granted, subject to the laws and 
regulations controlling the disbursement of monetary 
benefits.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


